Title: From John Adams to James Warren, 6 April 1777
From: Adams, John
To: Warren, James


     
      My Friend
      Philadelphia April 6. 1777
     
     The Business of the naval and marine Department, will I hope be soon put in a better Train than it has been. A Board of Assistants has been appointed here, consisting of three Gentlemen, not Members of Congress, whose whole Time is devoted to the service. Mr. Hopkinson, Coll Nixon, and Mr. John Wharton are the Men. The first is a Gentleman of Letters, the second an able Merchant, the third an eminent shipwright.
     There is a Talk of appointing a similar Board at Boston, and a Commissioner at every considerable Port in N. England. Who would be proper Persons for these Places? They should be well acquainted with Navigation. They should be, well informed in Trade. They should be Men of Character and Credit.
     The Marine Committee, have lately received Letters from Captns. Thompson, McNeal, and several others, pointing out Defects, Abuses and Mismanagements, and proposing Plans of Improvement, Redress and Reformation. These will do good. This is the Way to have things go right; for officers to correspond constantly with Congress, and communicate their sentiments freely.
     McNeal, I Suppose, by his Letter, before this, has Sailed, and I hope your Embargo is off, before now, that the Privateers may have fair Play. Indeed I am sorry it was ever laid. I am against all shackles upon Trade. Let the Spirit of the People have its own Way, and it will do something. I doubt much whether you have got an hundred soldiers the more for your Embargo and perhaps you have missed Opportunities of taking many Prizes and several Hundreds of seamen.
     South Carolina Seems to display, a Spirit of Enterprize in Trade, Superiour to any other State. They have Salt at half a Dollar a Bushell, and dry Goods in great Plenty tho dear. Many french Vessells have arrived there. Some Bermudians and some of their own. They have exported their Crop of Indigo and a great deal of Rice. They have some Privateers, and have made several Prizes.
     Tobacco too, begins to be exported in large Quantities, from Maryland, Virginia, and North Carolina. Vessells sell at very high Prices in all these states. In short in one more Year, I fancy Trade will be brisk, in every Part of the Continent, except with Us, the Destruction of whose Fishery, has deprived Us, of our staple, and left Us nothing to export. We must build ships and cutt Masts, and take Fish with our Privateers &c. I am &c.
    